          Case 19-11278-amc         Doc 20     Filed 05/13/19 Entered 05/13/19 17:51:58      Desc
                                                    Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                      Chapter 13

                                                      Bankruptcy No. 19-11278-AMC


         MALIKA S JONES

         5946 CEDAR AVENUE

         PHILADELPHIA, PA 19143

                Debtor

                                            CERTIFICATE OF SERVICE

        AND NOW, comes William C. Miller, Esquire, chapter 13 standing trustee, and certifies that he served
the attached Objection to Confirmation of Chapter 13 Plan on the following parties

         Debtor(s), at the address listed, by first class mail.
                MALIKA S JONES

                5946 CEDAR AVENUE

                PHILADELPHIA, PA 19143

         Counsel for debtor(s), by electronic notice only.
                BRAD J. SADEK ESQ
                SADEK LAW OFFICE
                1315 WALNUT STREET #502
                PHILADELPHIA, PA 19107-

         Counsel for the United States Trustee, by electronic notice only.
               Office of the U.S. Trustee
               Eastern District of Pennsylvania
               833 Chestnut Street, Suite 500
               Philadelphia, PA 19107


                                                      /s/ William C. Miller
Date: 5/13/2019

                                                             _____________________________
                                                      William C. Miller, Esquire
                                                      Chapter 13 Standing Trustee
